  Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 1 of 25 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

KERYX BIOPHARMACEUTICALS, INC.,                 )
PANION & BF BIOTECH, INC. and                   )
CHEN HSING HSU,                                 )
                                                )
                      Plaintiffs,               )
                                                )
              v.                                )   C.A. No. ______________
                                                )
LUPIN LTD. and                                  )
LUPIN ATLANTIS HOLDINGS SA,                     )
                                                )
                      Defendants.               )

                      COMPLAINT FOR PATENT INFRINGMENT

       Plaintiffs Keryx Biopharmaceuticals, Inc. (“Keryx”), Panion & BF Biotech, Inc.

(“Panion”) and Chen Hsing Hsu (“Dr. Hsu”) (collectively, “Plaintiffs”), by their undersigned

attorneys, for their Complaint against Defendants Lupin Ltd. (“Lupin Ltd.”) and Lupin Atlantis

Holdings SA (“Lupin Atlantis”) (collectively “Lupin” or “Defendants”), allege as follows:

                                     Nature of the Action

       1.     This is an action for patent infringement under the patent laws of the United

States, 35 U.S.C. §100, et seq., as well as the Declaratory Judgment Act, 28 U.S.C. §§ 2201-02,

arising from Lupin’s submission of Abbreviated New Drug Application (“ANDA”) No. 212537

(“Lupin’s ANDA”) to the United States Food and Drug Administration (“FDA”) seeking

approval to commercially market generic versions of Keryx’s AURYXIA® (Ferric Citrate) Tablets

(“Lupin’s Proposed Product”) prior to the expiration of United States Patent Nos. 5,753,706 (the

“’706 patent”); 7,767,851 (the “’851 patent”); 8,093,423 (the “’423 patent”); 8,299,298 (the

“’298 patent”); 8,338,642 (the “’642 patent”); 8,609,896 (the “’896 patent”); 8,754,257 (the

“’257 patent”); 8,754,258 (the “’258 patent”); 8,846,976 (the “’976 patent”); 8,901,349 (the

“’349 patent”); 9,050,316 (the “’316 patent”); 9,328,133 (the “’133 patent”); 9,757,416 (the
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 2 of 25 PageID #: 2



“’416 patent”); and 9,387,191 (the “’191 patent”) (collectively, the “patents-in-suit”), owned by

Plaintiffs.

                                            The Parties

        2.      Plaintiff Keryx is a corporation organized and existing under the laws of

Delaware with a principal place of business at One Marina Park Drive, Twelfth Floor, Boston,

Massachusetts 02210.

        3.      Plaintiff Panion is a corporation organized and existing under the laws of Taiwan,

with its principal place of business at 16F No. 3, Yuanqu Street, Nangang District, Taipei,

Taiwan.

        4.      Plaintiff Dr. Hsu is an individual residing at 2244 Hot Oak Ridge Street, Las

Vegas, Nevada 89134.

        5.      On information and belief, Lupin Ltd. is a corporation organized and existing

under the laws of India, having its principal place of business at B/4 Laxmi Towers, Bandra

Kurla Complex Bandra (E), Mumbai, 400 051, India.

        6.      On information and belief, Lupin Atlantis is a corporation organized and existing

under the laws of Switzerland, having its principal place of business at Landis+ Gyr-Strasse 1,

6300 Zug, Switzerland. On information and belief, Lupin Atlantis is a wholly-owned subsidiary

of Lupin Ltd.

        7.      On information and belief, Lupin is in the business of marketing, distributing,

and/or selling pharmaceutical drugs, including generic pharmaceutical drugs manufactured by

Lupin, throughout the United States, including in this Judicial District.

        8.      On information and belief, Lupin Atlantis, in conjunction with or under the

direction of Lupin Ltd., developed Lupin’s Proposed Product and/or prepared ANDA No.

212537 for submission. On information and belief, Lupin Ltd. is the owner of Drug Master File


                                                 2
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 3 of 25 PageID #: 3



(“DMF”) No. 30347 that covers the active pharmaceutical ingredient used in Lupin’s Proposed

Product. On information and belief, upon receiving approval of ANDA No. 212537, Lupin

Atlantis, in conjunction with or under the direction of Lupin Ltd., will manufacture, sell, offer to

sell, and/or import Lupin’s Proposed Product in the United States, including in this district.

The Patents-in-Suit

       9.      On May 19, 1998, the United States Patent and Trademark Office (“USPTO”)

duly and lawfully issued the ’706 patent, entitled, “Methods for Treating Renal Failure.” The

’706 patent is assigned to Dr. Hsu. Keryx is the exclusive licensee of all rights in the ’706 patent

that are relevant to this litigation. A copy of the ’706 patent is attached hereto as Exhibit A.

       10.     On August 3, 2010, the USPTO duly and lawfully issued the ’851 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’851 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’851 patent that are

relevant to this litigation. A copy of the ’851 patent is attached hereto as Exhibit B.

       11.     On January 10, 2012, the USPTO duly and lawfully issued the ’423 patent,

entitled, “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of

Making Same.” The ’423 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’423 patent that are relevant to this litigation. A copy of the ’423 patent is attached

hereto as Exhibit C.

       12.     On October 30, 2012, the USPTO duly and lawfully issued the ’298 patent,

entitled, “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Method of

Making Same.” The ’298 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’298 patent that are relevant to this litigation. A copy of the ’298 patent is attached

hereto as Exhibit D.




                                                  3
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 4 of 25 PageID #: 4



       13.     On December 25, 2012, the USPTO duly and lawfully issued the ’642 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’642

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’642 patent that

are relevant to this litigation. A copy of the ’642 patent is attached hereto as Exhibit E.

       14.     On December 17, 2013, the USPTO duly and lawfully issued the ’896 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’896

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’896 patent that

are relevant to this litigation. A copy of the ’896 patent is attached hereto as Exhibit F.

       15.     On June 17, 2014, the USPTO duly and lawfully issued the ’257 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making

Same.” The ’257 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the

’257 patent that are relevant to this litigation. A copy of the ’257 patent is attached hereto as

Exhibit G.

       16.     On June 17, 2014, the USPTO duly and lawfully issued the ’258 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’258 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’258 patent that are

relevant to this litigation. A copy of the ’258 patent is attached hereto as Exhibit H.

       17.     On September 30, 2014, the USPTO duly and lawfully issued the ’976 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’976

patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’976 patent that

are relevant to this litigation. A copy of the ’976 patent is attached hereto as Exhibit I.

       18.     On December 2, 2014, the USPTO duly and lawfully issued the ’349 patent,

entitled, “Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’349




                                                  4
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 5 of 25 PageID #: 5



patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the ’349 patent that

are relevant to this litigation. A copy of the ’349 patent is attached hereto as Exhibit J.

       19.     On June 9, 2015, the USPTO duly and lawfully issued the ’316 patent, entitled,

“Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of Making

Same.” The ’316 patent is assigned to Panion. Keryx is the exclusive licensee of all rights in the

’316 patent that are relevant to this litigation. A copy of the ’316 patent is attached hereto as

Exhibit K.

       20.     On May 3, 2016, the USPTO duly and lawfully issued the ’133 patent, entitled,

“Ferric Organic Compounds, Uses Thereof and Methods of Making Same.” The ’133 patent is

assigned to Panion. Keryx is the exclusive licensee of all rights in the ’133 patent that are

relevant to this litigation. A copy of the ’133 patent is attached hereto as Exhibit L.

       21.     On September 12, 2017, the USPTO duly and lawfully issued the ’416 patent,

entitled “Pharmaceutical-Grade Ferric Organic Compounds, Uses Thereof and Methods of

Making Same.” The ’416 patent is assigned to Panion. Keryx is the exclusive licensee of all

rights in the ’416 patent that are relevant to this litigation. A copy of the ’416 patent is attached

hereto as Exhibit M.

       22.     On July 12, 2016, the USPTO duly and lawfully issued the ’191 patent, entitled,

“Ferric Citrate Dosage Forms.” The ’191 patent is assigned to Keryx. A copy of the ’191 patent

is attached hereto as Exhibit N.

                         The AURYXIA® (Ferric Citrate) Drug Product

       23.     Keryx holds an approved New Drug Application (“NDA”) under Section 505(a)

of the Federal Food Drug and Cosmetic Act (“FFDCA”), 21 U.S.C. § 355(a), for ferric citrate,

210 mg tablets (NDA No. 205874), which it sells under the trade name AURYXIA®. AURYXIA® is

an orally available, absorbable, iron-based medicine.        AURYXIA® is FDA-approved for the


                                                  5
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 6 of 25 PageID #: 6



control of serum phosphorus levels in adult patients with chronic kidney disease (“CKD”) on

dialysis, and for the treatment of iron deficiency anemia in adult patients with CKD not on

dialysis. The claims of the patents-in-suit cover, inter alia, novel forms of ferric citrate, methods

of controlling phosphate retention, methods of decreasing serum calcium levels, and methods of

treating hyperphosphatemia.

       24.     Pursuant to 21 U.S.C. § 355(b)(1) and attendant FDA regulations, the patents-in-

suit are listed in the FDA publication, “Approved Drug Products with Therapeutic Equivalence

Evaluations” (the “Orange Book”), with respect to AURYXIA®.

                                      Jurisdiction and Venue

       25.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.

       26.     On information and belief, Lupin Atlantis, with the participation of Lupin Ltd.,

has submitted, caused to be submitted, or aided and abetted in the preparation of Lupin’s ANDA.

On information and belief, upon FDA approval of Lupin’s ANDA, Lupin Atlantis, with the

participation of Lupin Ltd., intends to commercially manufacture, import, market, offer for sale,

and/or sell Lupin’s Proposed Product throughout the United States including in this district.

       27.     This Court has personal jurisdiction over Lupin Atlantis by virtue of, inter alia, its

systematic and continuous contacts with the State of Delaware. On information and belief,

Lupin Atlantis purposefully has conducted and continues to conduct business, directly or through

its parent, subsidiaries, affiliates and/or agents, including Lupin Ltd., in this Judicial District, and

this Judicial District is a likely destination of Lupin’s Proposed Product.

       28.     This Court has personal jurisdiction over Lupin Ltd. by virtue of, inter alia, its

systematic and continuous contacts with the State of Delaware.




                                                   6
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 7 of 25 PageID #: 7



        29.     This Court has personal jurisdiction over Lupin because Lupin has purposefully

availed itself of the rights and benefits of Delaware law by engaging in systematic and

continuous contacts with the State of Delaware. On information and belief, Lupin regularly and

continuously transacts business within Delaware, including by making pharmaceutical products

for sale in Delaware and selling pharmaceutical products in Delaware. On information and

belief, Lupin derives substantial revenue from the sale of those products in Delaware and has

availed itself of the privilege of conducting business within Delaware. On information and

belief, Lupin derives substantial revenue from selling generic pharmaceutical products

throughout the United States, including in this Judicial District.

        30.     On information and belief, Lupin intends to engage in a future course of conduct

that includes acts of patent infringement in Delaware. These acts will lead to foreseeable harm

and injury to Plaintiffs in Delaware and in this Judicial District. For example, on information

and belief, Lupin will work towards the regulatory approval, manufacturing, use, importation,

marketing, offer for sale, sale, and distribution of generic pharmaceutical products, including

Lupin’s Proposed Product, throughout the United States, including in Delaware and in this

Judicial District, prior to the expiration of the patents-in-suit.

        31.     On information and belief, Lupin Atlantis was sued for patent infringement in this

Judicial District, did not contest personal jurisdiction in this Judicial District, and availed itself of

this Judicial District through the assertion of counterclaims in at least the following cases: Vifor

Fresenius Medical Care Renal Pharma Ltd., et al. v. Lupin Atlantis Holdings SA, et al., No. 18-

390-LPS (D.Del.), and Teva Branded Pharmaceutical Products R&D, Inc., et al. v. Lupin

Atlantis Holdings SA, et al., No. 17-307-GMS (D.Del.).




                                                    7
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 8 of 25 PageID #: 8



        32.     On information and belief, Lupin Ltd. was sued for patent infringement in this

Judicial District, did not contest personal jurisdiction in this Judicial District, and availed itself of

this Judicial District through the assertion of counterclaims in at least the following case: Anacor

Pharmaceuticals, Inc. v. Lupin Ltd., et al., No. 18-1606-LPS (D.Del.).

        33.     On information and belief, Lupin Atlantis was previously sued in this Judicial

District and did not challenge venue in at least the following cases: Vifor Fresenius Medical

Care Renal Pharma Ltd., et al. v. Lupin Atlantis Holdings SA, et al., No. 18-390 (LPS) (D.Del.),

and Teva Branded Pharmaceutical Products R&D, Inc., et al. v. Lupin Atlantis Holdings SA, et

al., No. 17-307-GMS (D.Del.).

        34.     On information and belief, Lupin Ltd. was previously sued in this Judicial District

and did not challenge venue in at least the following cases: Teva Branded Pharmaceutical

Products R&D, Inc., et al. v. Lupin Atlantis Holdings SA, et al., No. 17-307-GMS (D.Del.), and

Anacor Pharmaceuticals, Inc. v. Lupin Ltd., et al., No. 18-1606-LPS (D.Del.).

        35.     In the alternative, this Court has personal jurisdiction over Lupin Ltd. and Lupin

Atlantis because the requirements of Federal Rule of Civil Procedure 4(k)(2) are met as

(a) Plaintiffs’ claims arise under federal law; (b) Lupin Ltd. and Lupin Atlantis are foreign

defendants not subject to general personal jurisdiction in the courts of any state; and (c) Lupin

Ltd. and Lupin Atlantis have sufficient contacts with the United States as a whole, including, but

not limited to, preparing and submitting ANDAs to the FDA and/or manufacturing, importing,

offering to sell, and/or selling pharmaceutical products that are distributed throughout the United

States, such that this Court’s exercise of jurisdiction over Lupin Ltd. and Lupin Atlantis satisfies

due process.




                                                   8
   Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 9 of 25 PageID #: 9



       36.     Venue is proper for Lupin Ltd. and Lupin Atlantis pursuant to 28 U.S.C.

§§ 1391(c)(3) and 1400(b) including because, inter alia, Lupin Ltd. and Lupin Atlantis are

foreign corporations.

                                  Acts Giving Rise to This Suit

       37.     Pursuant to Section 505 of the FFDCA, Lupin Atlantis filed Lupin’s ANDA

seeking approval to engage in the commercial manufacture, use, offer for sale, sale, or

importation into the United States of Lupin’s Proposed Product before the patents-in-suit expire.

       38.     On information and belief, following FDA approval of Lupin’s ANDA, Lupin

will manufacture, use, offer to sell, or sell Lupin’s Proposed Product throughout the United

States, or import such generic products into the United States.

       39.     On information and belief, in connection with the filing of its ANDA as described

above, Lupin provided a written certification to the FDA, as called for by Section 505 of the

FFDCA, 21 U.S.C. § 355(j)(2)(A)(vii)(IV), (“Lupin’s Paragraph IV Certification”) alleging that

the claims of the patents-in-suit are invalid, unenforceable, and/or will not be infringed by the

activities described in Lupin’s ANDA.

       40.     No earlier than October 30, 2018, Lupin sent written notice of its Paragraph IV

Certification to Plaintiffs (“Lupin’s Notice Letter”). Lupin’s Notice Letter alleged that the

claims of the patents-in-suit are invalid and/or will not be infringed by the activities described in

Lupin’s ANDA. Lupin’s Notice Letter also informed Plaintiffs that Lupin seeks approval to

engage in the commercial manufacture, use, offer for sale, sale, or importation of Lupin’s

Proposed Product before the patents-in-suit expire.

       41.     In Lupin’s Notice Letter, Lupin offered to provide access to certain confidential

information and materials within Lupin’s ANDA pursuant to 21 U.S.C. § 355(j)(5)(C)(i)(III).

Lupin’s offer of confidential access was conditioned on terms identified in Lupin’s Notice Letter.


                                                 9
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 10 of 25 PageID #: 10



The terms and conditions of Lupin’s offer of confidential access were unreasonable and beyond

those that would apply under a protective order. The restrictions Lupin has placed on access to

its ANDA contravene 21 U.S.C. § 355(j)(5)(C)(i)(III). The parties did not reach an agreement

on the terms of such confidential access. To date, Lupin has not provided any portion of its

ANDA to Plaintiffs.

        42.      This Complaint is being filed before expiration of the forty-five days from the

date Plaintiffs received Lupin’s Notice Letter.

                             Count I: Infringement of the ’706 Patent

        43.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        44.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’706 patent, constitutes infringement of one or more of the claims of the

’706 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 6, and 9.

        45.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’706 patent.

        46.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’706 patent under 35 U.S.C. § 271(a), including at least claim

6, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        47.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’706 patent under 35 U.S.C. § 271(b),

including at least claims 1 and 9, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, upon FDA approval


                                                  10
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 11 of 25 PageID #: 11



of Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with

knowledge of the ’706 patent and with knowledge that its acts are encouraging infringement.

        48.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’706 patent under 35 U.S.C. § 271(c), including

at least claims 1 and 9, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that

Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’706

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        49.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’706 patent is not enjoined.

        50.     Plaintiffs do not have an adequate remedy at law.

        51.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count II: Infringement of the ’851 Patent

        52.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        53.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’851 patent, constitutes infringement of one or more of the claims of the

’851 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        54.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’851 patent.

        55.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’851 patent under 35 U.S.C. § 271(a), including at least claim


                                                   11
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 12 of 25 PageID #: 12



1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        56.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’851 patent is not enjoined.

        57.      Plaintiffs do not have an adequate remedy at law.

        58.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count III: Infringement of the ’423 Patent

        59.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        60.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’423 patent, constitutes infringement of one or more of the claims of the

’423 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1-7.

        61.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’423 patent.

        62.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’423 patent under 35 U.S.C. § 271(b),

including at least claims 1-7, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge

of the ’423 patent and with knowledge that its acts are encouraging infringement.

        63.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’423 patent under 35 U.S.C. § 271(c), including


                                                   12
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 13 of 25 PageID #: 13



at least claims 1-7, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’423 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        64.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’423 patent is not enjoined.

        65.      Plaintiffs do not have an adequate remedy at law.

        66.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IV: Infringement of the ’298 Patent

        67.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        68.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’298 patent, constitutes infringement of one or more of the claims of the

’298 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        69.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’298 patent.

        70.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’298 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        71.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’298 patent is not enjoined.


                                                   13
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 14 of 25 PageID #: 14



        72.     Plaintiffs do not have an adequate remedy at law.

        73.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count V: Infringement of the ’642 Patent

        74.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        75.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’642 patent, constitutes infringement of one or more of the claims of the

’642 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

        76.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’642 patent.

        77.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(a), including at least claims

1 and 10, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product

in the United States.

        78.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’642 patent under 35 U.S.C. § 271(b),

including at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or

importing Lupin’s Proposed Product in the United States. On information and belief, upon FDA

approval of Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with

knowledge of the ’642 patent and with knowledge that its acts are encouraging infringement.

        79.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’642 patent under 35 U.S.C. § 271(c), including


                                                 14
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 15 of 25 PageID #: 15



at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, Lupin knew and

knows that Lupin’s Proposed Product is designed for a use that infringes one or more claims of

the ’642 patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        80.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’642 patent is not enjoined.

        81.      Plaintiffs do not have an adequate remedy at law.

        82.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VI: Infringement of the ’896 Patent

        83.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        84.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’896 patent, constitutes infringement of one or more of the claims of the

’896 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        85.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’896 patent.

        86.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’896 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        87.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’896 patent is not enjoined.


                                                   15
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 16 of 25 PageID #: 16



        88.      Plaintiffs do not have an adequate remedy at law.

        89.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count VII: Infringement of the ’257 Patent

        90.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        91.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’257 patent, constitutes infringement of one or more of the claims of the

’257 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        92.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’257 patent.

        93.      Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’257 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        94.      Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’257 patent is not enjoined.

        95.      Plaintiffs do not have an adequate remedy at law.

        96.      This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count VIII: Infringement of the ’258 Patent

        97.      Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.


                                                   16
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 17 of 25 PageID #: 17



        98.      Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’258 patent, constitutes infringement of one or more of the claims of the

’258 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        99.      A justiciable controversy exists between the parties hereto as to the infringement

of the ’258 patent.

        100.     Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’258 patent under 35 U.S.C. § 271(a), including at least claim

1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product in the

United States.

        101.     Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’258 patent is not enjoined.

        102.     Plaintiffs do not have an adequate remedy at law.

        103.     This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count IX: Infringement of the ’976 Patent

        104.     Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        105.     Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’976 patent, constitutes infringement of one or more of the claims of the

’976 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.

        106.     A justiciable controversy exists between the parties hereto as to the infringement

of the ’976 patent.


                                                   17
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 18 of 25 PageID #: 18



        107.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’976 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge

of the ’976 patent and with knowledge that its acts are encouraging infringement.

        108.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’976 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’976 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        109.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’976 patent is not enjoined.

        110.    Plaintiffs do not have an adequate remedy at law.

        111.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                            Count X: Infringement of the ’349 Patent

        112.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        113.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’349 patent, constitutes infringement of one or more of the claims of the

’349 patent under 35 U.S.C. § 271(e)(2)(A), including at least claim 1.


                                                   18
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 19 of 25 PageID #: 19



        114.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’349 patent.

        115.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’349 patent under 35 U.S.C. § 271(b),

including at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, upon FDA approval of

Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with knowledge

of the ’349 patent and with knowledge that its acts are encouraging infringement.

        116.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’349 patent under 35 U.S.C. § 271(c), including

at least claim 1, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States. On information and belief, Lupin knew and knows that Lupin’s

Proposed Product is designed for a use that infringes one or more claims of the ’349 patent, and

Lupin’s Proposed Product lacks a substantial non-infringing use.

        117.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’349 patent is not enjoined.

        118.    Plaintiffs do not have an adequate remedy at law.

        119.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XI: Infringement of the ’316 Patent

        120.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        121.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to


                                                   19
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 20 of 25 PageID #: 20



the expiration of the ’316 patent, constitutes infringement of one or more of the claims of the

’316 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1 and 12.

        122.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’316 patent.

        123.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’316 patent under 35 U.S.C. § 271(b),

including at least claims 1 and 12, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, upon FDA approval

of Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with

knowledge of the ’316 patent and with knowledge that its acts are encouraging infringement.

        124.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’316 patent under 35 U.S.C. § 271(c), including

at least claims 1 and 12, by making, using, offering to sell, selling, and/or importing Lupin’s

Proposed Product in the United States. On information and belief, Lupin knew and knows that

Lupin’s Proposed Product is designed for a use that infringes one or more claims of the ’316

patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        125.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’316 patent is not enjoined.

        126.    Plaintiffs do not have an adequate remedy at law.

        127.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                           Count XII: Infringement of the ’133 Patent

        128.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.


                                                   20
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 21 of 25 PageID #: 21



       129.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’133 patent, constitutes infringement of one or more of the claims of the

’133 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 8-10, and 17-18.

       130.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’133 patent.

       131.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(a), including at least claims

1 and 10, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed Product

in the United States.

       132.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’133 patent under 35 U.S.C. § 271(b),

including at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or

importing Lupin’s Proposed Product in the United States. On information and belief, upon FDA

approval of Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with

knowledge of the ’133 patent and with knowledge that its acts are encouraging infringement.

       133.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’133 patent under 35 U.S.C. § 271(c), including

at least claims 8-9 and 17-18, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, Lupin knew and

knows that Lupin’s Proposed Product is designed for a use that infringes one or more claims of

the ’133 patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.




                                               21
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 22 of 25 PageID #: 22



        134.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’133 patent is not enjoined.

        135.    Plaintiffs do not have an adequate remedy at law.

        136.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                          Count XIII: Infringement of the ’191 Patent

        137.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        138.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’191 patent, constitutes infringement of one or more of the claims of the

’191 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 6, 11 and 16.

        139.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’191 patent.

        140.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

infringe one or more claims of the ’191 patent under 35 U.S.C. § 271(a), including at least claims

1, 6, 11 and 16, by making, using, offering to sell, selling, and/or importing Lupin’s Proposed

Product in the United States.

        141.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’191 patent is not enjoined.

        142.    Plaintiffs do not have an adequate remedy at law.

        143.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.




                                                   22
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 23 of 25 PageID #: 23



                          Count XIV: Infringement of the ’416 Patent

        144.    Plaintiffs repeat and reallege the allegations of the preceding paragraphs as if fully

set forth herein.

        145.    Lupin’s submission of its ANDA to engage in the commercial manufacture, use,

offer for sale, sale, or importation into the United States of Lupin’s Proposed Product, prior to

the expiration of the ’416 patent, constitutes infringement of one or more of the claims of the

’416 patent under 35 U.S.C. § 271(e)(2)(A), including at least claims 1, 12, 23, and 30.

        146.    A justiciable controversy exists between the parties hereto as to the infringement

of the ’416 patent.

        147.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

induce infringement of one or more claims of the ’416 patent under 35 U.S.C. § 271(b),

including at least claims 1, 12, 23, and 30, by making, using, offering to sell, selling, and/or

importing Lupin’s Proposed Product in the United States. On information and belief, upon FDA

approval of Lupin’s ANDA, Lupin will intentionally encourage acts of direct infringement with

knowledge of the ’416 patent and with knowledge that its acts are encouraging infringement.

        148.    Unless enjoined by this Court, upon FDA approval of Lupin’s ANDA, Lupin will

contributorily infringe one or more claims of the ’416 patent under 35 U.S.C. § 271(c), including

at least claims 1, 12, 23 and 30, by making, using, offering to sell, selling, and/or importing

Lupin’s Proposed Product in the United States. On information and belief, Lupin knew and

knows that Lupin’s Proposed Product is designed for a use that infringes one or more claims of

the ’416 patent, and Lupin’s Proposed Product lacks a substantial non-infringing use.

        149.    Plaintiffs will be substantially and irreparably damaged and harmed if Lupin’s

infringement of the ’416 patent is not enjoined.

        150.    Plaintiffs do not have an adequate remedy at law.


                                                   23
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 24 of 25 PageID #: 24



       151.    This case is an exceptional one, and Plaintiffs are entitled to an award of their

reasonable attorneys’ fees under 35 U.S.C. § 285.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       A.       A Judgment that Lupin has infringed the patents-in-suit by submitting ANDA

No. 212537 to the FDA;

       B.       A Judgment that Lupin’s commercial manufacture, use, offer to sell, sale, or

importation Lupin’s Proposed Product will infringe one or more claims of the patents-in-suit;

       C.       An Order that the effective date of FDA approval of ANDA No. 212537 be a date

which is not earlier than the later of the expiration of the patents-in-suit, or any later expiration of

exclusivity to which Plaintiffs are or become entitled;

       D.       Preliminary and permanent injunctions enjoining Lupin and its officers, agents,

attorneys and employees, and those acting in concert with them, from making, using, offering to

sell, selling, or importing Lupin’s Proposed Product until after the expiration of the patents-in-

suit or any later expiration of exclusivity to which Plaintiffs are or become entitled;

       E.       A permanent injunction, pursuant to 35 U.S.C. § 271(e)(4)(B), restraining and

enjoining Lupin, its officers, agents, attorneys and employees, and those acting in privity or

concert with them, from practicing the devices, compositions, formulations, and methods of use

and administration claimed in the patents-in-suit, or from actively inducing or contributing to the

infringement of claims of the patents-in-suit, until after the expiration of the patents-in-suit or

any later expiration of exclusivity to which Plaintiffs are or become entitled;

       F.       A Judgment that the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Lupin’s Proposed Product will directly infringe, induce,

and/or contribute to infringement of the patents-in-suit;


                                                  24
 Case 1:18-cv-01968-LPS Document 1 Filed 12/13/18 Page 25 of 25 PageID #: 25



       G.      To the extent that Lupin has committed any acts with respect to the devices,

compositions, formulations, and methods of use and administration claimed in the patents-in-

suit, other than those acts expressly exempted by 35 U.S.C. § 271(e)(1), a Judgment awarding

Plaintiffs damages for such acts;

       H.      If Lupin engages in the commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of Lupin’s Proposed Product prior to the expiration of the

patents-in-suit, a Judgment awarding damages to Plaintiffs resulting from such infringement,

together with interest;

       I.      A Judgment declaring that the patents-in-suit remain valid and enforceable;

       J.      A Judgment finding that this is an exceptional case pursuant to 35 U.S.C. § 285

and awarding Plaintiffs their attorneys’ fees incurred in this action;

       K.      A Judgment awarding Plaintiffs their costs and expenses incurred in this action;

and

       L.      Such further and other relief as this Court may deem just and proper.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Jack B. Blumenfeld
OF COUNSEL:
                                                    Jack B. Blumenfeld (#1014)
F. Dominic Cerrito                                  1201 North Market Street
Eric C. Stops                                       P.O. Box 1347
Evangeline Shih                                     Wilmington, DE 19899
Anastasia M. Fernands                               (302) 658-9200
Gabriel P. Brier                                    jblumenfeld@mnat.com
Michelle E. Irwin
QUINN EMANUEL URQUHART                              Attorneys for Plaintiffs
   & SULLIVAN, LLP                                  Keryx Biopharmaceuticals, Inc., Panion & BF
51 Madison Avenue, 22nd Floor                       Biotech, Inc. and Chen Hsing Hsu
New York, NY 10010
(212) 849-7000

December 13, 2018



                                                 25
